DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 6 April 2021, the claims and drawings were amended. Based on these amendments, the objection to the drawings and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claims 7-10 are objected to because of the following informalities: “a tire axis direction” should be replaced with “the tire axis direction” for consistency with claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second side surface” in line 14. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a second side surface” rather than “the second side surface”. Claims 2-20 are rejected based on their dependency from claim 1.
Claim 3 refers to “a second side surface”. Claim 3 depends from claim 1, which refers to “the second side surface”. It is unclear whether these surfaces are distinct. For purposes of examination, claim 3 will be interpreted as referring back to the second side surface introduced in claim 1. This same issue also applies to claim 4. Claims 5-10 are rejected based on their dependency from claim 3 or 4.
Claim 15 recites the limitation “the hexagonal edge”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 will be interpreted as referring to “a hexagonal edge”. This same issue also applies to claim 16.
Claim 19 refers to “a depth of the concave part” and “a height of the at least one of the plurality of crown blocks”. Claim 19 depends from claim 1, which refers to “a depth of the concave part” and “a height of the at least one of the plurality of crown blocks”. It is unclear whether the depth and height of claim 19 are distinct from those of claim 1. For purposes of examination, claim 19 will be interpreted as referring back the depth and height introduced in claim 1. This same issue also applies to claim 20.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites that “the wheel tread comprises a first surface and a second surface separate from each other by the concave part”. Claim 13 depends from claim 1, which recites that “the wheel tread has a first surface and a second surface separated from each other by the concave part”. These limitations have the same scope, and claim 13 does not include any further limitations. Accordingly, claim 13 fails to further limit claim 1. This same issue also applies to claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0312436 (“Hikita”) in view of U.S. Patent Application Publication No. 2012/0305154 (“Hikita 2”).
Regarding claim 1, Hikita discloses a tire for a motorcycle for uneven ground traveling (the tire 20; see paragraphs 3 and 23 and Figures 1 and 2), comprising:
a tread part (the tread 22; see paragraph 24 and Figure 1), a plurality of crown blocks being formed thereon (see Figure 2, particularly the blocks 42 spanning the line CL),
wherein at least one of the plurality of crown blocks has:5
a wheel tread (see the annotated version of Figure 2 provided below),
a first side surface disposed at one side of the wheel tread in a tire circumferential direction (see Id.),
Id.),
a concave part that opens on the wheel tread and the first side surface (see Id.), a depth of the concave part is smaller than a height of the at least one of the plurality of crown blocks (see Figures 1 and 2), and a width of the concave part in a tire axis direction is gradually increased from the first side surface (see the annotated version of Figure 2), and10
a second edge arranged between the wheel tread and the concave part (see Id.),
a third edge arranged between the wheel tread and the second side surface (see Id.),
the wheel tread has a first surface and a second surface separated from each other by the concave part (see Id.),
the wheel tread has at least one external corner part in which an angle between the first edge and the second edge is an acute angle (see Id.),
an angle of the first edge with respect to the tire axis direction is 60° or less (see Id., where the angle is between 0 and 5°),
an angle of the third edge with respect to the tire axis direction is 50° or less (see Id., where the angle is between 0 and 5°).


    PNG
    media_image1.png
    642
    624
    media_image1.png
    Greyscale

Hikita does not disclose that the first surface and the second surface are respectively surrounded by an irregular hexagon including the first edge, the second edge, and the third edge. The first and second surfaces are surrounded by quadrilaterals. See Figure 2.
Hikita 2 discloses crown blocks where hexagonal sub-blocks are separated by a raised portion of the sea bottom. Specifically, the two outer corners of the sub-blocks have a 

    PNG
    media_image2.png
    814
    610
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chamfered the two outer corners of the sub-blocks of Hikita to improve cornering and braking performance, as taught by Hikita 2. Alternatively, it 

Regarding claim 2, modified Hikita discloses wherein the first side surface is curved to be recessed toward the other side of the wheel tread in the tire circumferential direction 15in a plan view of the tread part (see the annotated version of Figure 2 of Hikita provided above; compare with Figure 4A of the Applicant’s drawings, which also does not show a smooth curve).

Regarding claims 3 and 4, modified Hikita discloses wherein the at least one of the plurality of crown blocks has a second side surface disposed on the other side of the wheel tread in the tire circumferential direction (see the annotated version of Figure 2 of Hikita provided above), and
the concave part also opens on the second side surface (see Id.).

Regarding claims 5 and 6, modified Hikita discloses wherein the 25second side surface is curved to be recessed toward the one side of the wheel tread in the tire circumferential direction in a plan view of the tread part (see the annotated version of Figure 2 of Hikita provided above; compare with Figure 4A of the Applicant’s drawings, which also does not show a smooth curve).

Regarding claims 7-10, modified Hikita discloses wherein a width of the concave part on the second side surface in a tire axis direction is larger than a width of the concave part on the 

Regarding claims 13 and 14, please see the rejections of claims 1 and 2 under 35 U.S.C. 103 and the rejections of claims 13 and 14 under 35 U.S.C. 112(d). See also the annotated version of Figure 2 of Hikita provided above.

Regarding claims 15 and 16, modified Hikita discloses wherein the hexagonal edge has a minimum edge length that is 0.15 times or more a maximum edge length (see Figure 2 of Hikita 2 and the annotated version of Figure 2 of Hikita 2 provided above; the minimum edge length appears to be approximately ¼ the maximum edge length).

Regarding claims 17 and 18, modified Hikita discloses wherein the 30angle between the first edge and the second edge is 80° or more (see the annotated version of Figure 2 of Hikita provided above).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita in view of Hikita 2, as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2012/0018067 (“Hikita 3”).
Regarding claims 19 and 20, Hikita does not explicitly disclose that the-13-File: 85270usf depth of the concave part is 0.10 to 0.80 times a height of the crown block. However, Hikita 3 discloses that the depth D2 of the shallow slot 16 in each crown block 13b is “preferably not more than 70%, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a depth in the range disclosed by Hikita 3 since Hikita 3 indicates that such depths are suitable for use with a concave part like those shown in Hikita and Hikita 3. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Design Patent No. D865,650 (“the design patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the design patent covers the ornamental design of the tire shown in the figures of the design patent and these figures disclose all the structural features of claims 1-10 and 13-18 of the present application. See Figure 8 of the design patent in particular.
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Each of claims 11 and 12 recites that a rotational direction of the tire is specified and that the first side surface is disposed on a last-landing side of the wheel tread in the rotational direction.
Hikita does not explicitly disclose that the rotational direction of the tire is specified. However, given the tread design shown in Figure 2, it is likely that the tire has a designated rotational direction. In such tread designs though, the rotational direction is typically downward (relative to Figure 2). See Figure 3 of Hikita 3, for example, where the rotational direction is designated by R.
In the arrangement where the rotational direction is downward relative to Figure 2 of Hikita, the first side surface is not disposed on the last-landing side of the wheel tread, as required by claims 11 and 12. It would be on the first-landing side, and there is nothing in the prior art to suggest a modification that would still result in the tire meeting each and every limitation of the claims.

Response to Arguments
The Applicant’s arguments filed 6 April 2021 with respect to the prior art rejections have been fully considered and are persuasive. Specifically, the rejections based on Hikita, Hikita 2, 
With respect to the double patenting rejections, the Examiner respectfully disagrees that the design patent fails to disclose that a depth of the concave part is smaller than a height of the at least one of the plurality of crown blocks and that a width of the concave part in a tire axis direction is gradually increased from the first side surface. The width limitation in particular is readily visible in Figure 8 of the design patent. With respect to the depth limitation, this can also be seen in Figure 8, particularly with respect to the crown block nearest the top of the page, where the edges of the concave part can be seen, indicating that the concave part is raised from the sea bottom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774